DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2013/0120903).
Regarding claim 1, Pan et al. disclose a solid electrolytic capacitor comprising:
an element laminated body (120)  in which a plurality of capacitor elements (120) each having an anode part (124) and a cathode part (122) are laminated;
an anode lead (114a) connected to a laminated anode part (124) of the element laminated body, the laminated anode part (124) being a part laminated by a plurality of anode part which include the anode part (124);

a coating layer (PL) that fills at least a part of a gap between the plurality of capacitor elements (120) and
an outer packaging resin ® that seals the element laminated body together with a part of the anode lead and a part of the cathode lead.
Regarding claim 2, Pan et al. disclose each of the plurality of capacitor elements (12) includes an anode body providing the anode part (120a), and a dielectric layer (120b) covering at least a part of the anode body (120a),
the cathode part (120c) includes a solid electrolyte layer (120c) covering at least a part of the dielectric layer(120b), and a cathode lead-out layer (120d) covering at least a part of the solid electrolyte layer (120c),
the solid electrolyte layer (120c) has an exposed portion that is not covered by the cathode lead-out layer (120d – see fig. 12A), and
at least a part of the exposed portion is in contact with the coating layer (PL).
Regarding claim 4, Pan et al. disclose a method for manufacturing a solid electrolytic capacitor, the method comprising:
a first step of preparing an element laminated body (120) in which a plurality of capacitor elements (120) each having an anode part (124) and a cathode part (122) are laminated, an anode lead (114a) connected to a laminated anode part (124) of the element laminated body, and a cathode lead (112a) connected to a laminated cathode part (122) of the element laminated body, the laminated anode part (124) being 
a second step of forming a coating layer (PL) that fills at least a part of a gap between the plurality of capacitor elements (120) and
a third step of forming an outer packaging resin (160, R) that seals the element laminated body provided with the coating layer, together with a part of the anode lead (114a) and a part of the cathode lead (112a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2013/0120903).
Regarding claim 5, Pan et al. disclose the claimed invention except for an example where the second step includes a step of causing a liquid composition to infiltrate into the gap.
Liquid epoxy resin is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor element of Pan et al. so that the second step includes a step of causing a liquid composition to infiltrate into the gap, since such a modification would seal the capacitor elements with a tough bond having excellent thermal properties.   
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a solid electrolytic capacitor wherein the coating layer includes a first filler, the outer packaging resin includes a second filler, and an average particle diameter of the first filler is smaller than an average particle diameter of the second filler (claim 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150262759
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848